650



     OFFICE OF   THE   ATTORNEY     GENERAL   OFTEXAS
                           AUSTIN




Cameron, Texas
Dear Sir:




                                 upon taxes or lnuepen-
                                 noorporated towns ze-
                                  sa&d aounty tax ool-
                              008 of ArtIdles 7S4 and
                             ndivldual Is instrumental




    v&se, hti to ala and asslat the loual brrw3re
    in the anforcenant of'the oolleation of till
    delinquent State and Uounty ad valorem taxes,
    penalty and interest, and all delinquent tares
    penalty and interest (eroept taxes of iadepeudsnt
    school districts and Incorporated oities and towns)
    due anr and all politiaal subdivirfo~s or,defined
    dtstricts of said County and State rhieh the
    county tax oolleator reaeives and reoelpts 03s.
Hon. W. A. Morrison, Rage   #2.




     under the provisions of Articles 7254 and 7257,
     R. S. 1925. ..."
     The contract in question was made between the Commission-
ers Court of L:ilamCounty and Hon. Emory B. Camp, under
authority of Articles 7335 and 7335a, Revised Civil Statutes.
It will be noted that Article 7335 provides only ror the.
making of suoh contracts for the collection of delinquent
state and county taxes for a percent on the taxes, penalty
and interest actually aolleated, and that no provlslon le
made in that Article for oontraots for the eolleotlon or
taxes for independent school dlstriots and inaorporated
towns. On the other hand, provision is made by Article
7343, Revised Civil Statutes, for the employment oi attor-
nays to collect delinquent taxes for independent sahool
districts and cities and.towns. Under that Article it is
provided that the governing body of a city or town may em-
ploy some attorney other than the oounty attorney to rile
su%t for such taxes, and in the same Article It Is provlded
that the school board of independent school districts shall
attend to~the empLoyment of attorneys to colleot taxes due
independent school districts. Thus it appears that the
Commissioners Court would not .havethe authority to make
such a contract ior~the collection of delinquent taxes due
altiea and towns and Independent sohool distriats.
     Forthermore, as shown from the quoted provision above,
the taxes of independent school districts and incorporated
alties and towns were specli'ioallyexaepted from the contract
between Eilam County and Mr. Camp. Our answer to your
question, therefore, must be in the negative.
                                    Yours very truly
                                  ATTCRRJYYGRREUL   OF TE3LAS